Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laghi (2006/0111485A1) in view of Halldorsson (2013/0053982A1).

In regard to claim 1, Laghi teaches a liner comprising:
An open upper end 1302;
A closed bottom end 1304;
And fabric sidewalls 1314 having a thickness
Wherein said sidewalls further comprise an inner layer 1312
Wherein said silicone has microcraters [0077: 1315 inner surface may have microcraters] having a depth between 0.0100 and 0.0195 millimeters [0066]: 0.018mm to 0.143mm].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05
However, Laghi does not teach that the inner elastomer is silicone.
Halldorsson teaches the use of silicone in a liner. [0034]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use silicone in place of Laghi’s elastomer because silicone allows for different levels of softness and strength to be incorporated and allows the addition of additives [0034] as well as being naturally heat resistant.
In regard to claim 2, Laghi meets the claim limitations as discussed in the rejection of 1In regard to claim 2,  claim 1 but does not teach the sidewall thickness as claimed.  Halldorsson teaches the thickness of the sidewalls is between 1.5 and 3 millimeters [0044: tapering to the proximal end to a thickness 2-3mm].  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the sidewall thickness of Halldorson in the invention of Laghi because the tapered arrangement provides additional cushion at the distal end of the limb while still allowing easy roll-on/off of the liner [0044].
In regard to claim 3, Laghi meets the claim limitations as discussed in the rejection of claim 1 but remains silent to the thickness at the bottom end.  Halldorson 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the sidewall thickness of Halldorson in the invention of Laghi because the tapered arrangement provides additional cushion at the distal end of the limb while still allowing easy roll-on/off of the liner [0044].
In regard to claim 4, Laghi meets the claim limitations as discussed in the rejection of 1IN reggInInclaim 1 but remains silent to the Young’s modulus.  
However, since the structural limitations have been met including the material and liner thickness, any inherent functions such as the Young’s modulus have also been met such as less than 2.4N of young’s modulus stress force per square millimeter.  
The Young’s modulus is a result-effective variable with an increased Young’s modulus resulting in a stiffer liner and a lower Young’s modulus resulting in a softer liner.  It has been held that a mere optimization of a result-effective variable requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the strength of the liner to the individual user that needs a softer liner and therefore results in a Young’s modulus of less than 2.4N of stress force per square millimeter.  MPEP 2144.05II  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed 
Response to Arguments
In regard to the 112b rejection of claim 4, the amendment overcomes the 112b rejection.
In regard to the 103(a) rejection of claims 1-3 as unpatentable over Laghi (2006/0111485A1) in view of Halldorsson (2013/0053982A1), the applicant’s arguments have been fully considered.  
The applicant argues that claim 1 is not obvious over Laghi because Laghi  does not teach the application of microcraters to reduce friction but uses the microcraters in order to reduce tackiness of the elastomer. It is noted that the features upon which applicant relies (i.e., use of microcraters to reduce friction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, when the structural limitations have been met any inherent functions are also met. 
The applicant argues that the examiner fails to cite the motivation to use silicone in place of Laghi’s elastomer in any of the references.  In the Non-final rejection dated 8/13/2021, the rejection states that Halldorsson teaches the use of silicone in a liner and this would have been obvious because silicone allows different levels of softness and strength and allows additives in addition to being heat resistance [0034].

Regarding claim 4, the applicant argues the claimed invention teaches microcraters on the silicone liner in order to lower the pull resistance force not to optimize the liner strength.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
The applicant further states that the microcraters of Laghi will reduce tackiness but decrease strength of the liner.  While the microcraters may alter the liner strength, the material itself is also able to be optimized for Young’s modulus, strength, etc.  The applicant further states that there is no suggestion in Laghi that the application of microcraters to silicone would provide the same benefits as the instant invention.  If the prior art structure in the rejection matches the structure of the claimed invention, any inherent functions such as benefits would also be met.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTIE L BAHENA/          Primary Examiner, Art Unit 3774